Citation Nr: 1648487	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) and cognitive disorder, to include TBI, prior to July 13, 2011.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) and cognitive disorder, to include TBI, from July 13, 2011.

3.  Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	John Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1977 and from August 2004 to October 2005.  He had additional duty with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a TBI and continued an assigned 30 percent rating for PTSD and a cognitive disorder. The Veteran appealed these decisions to the Board. 

In February 2011, he testified before a Veterans Law Judge (VLJ) of the Board.  In September 2011, the RO increased the rating for PTSD and cognitive disorder to 50 percent effective from July 13, 2011.  In November 2011, the Board granted the Veteran's claim for service connection for a TBI, and remanded his claims for higher ratings for his PTSD and cognitive disorder, to include an inferred claim for a TDIU as part of these increased ratings. 

In March 2012, the RO implemented the grant of service connection for a TBI, and incorporated it into the 30 percent rating assigned for service-connected PTSD and a cognitive disorder prior to July 13, 2011, and the 50 percent rating from that date. The Veteran separately appealed this combined rating.  The Board notes that because the Veteran's TBI was granted as part of his PTSD, effective from the same initial date as the PTSD, the claim is effectively an appeal of the initial rating assigned for PTSD, a cognitive disorder, and TBI.

In July 2015, the Board granted service connection for degenerative disc disease, denied service connection for bilateral hearing loss and hypertension, and granted an increased rating of 50 percent prior to July 13, 2011 for PTSD, a cognitive disorder, and TBI, but denied a rating in excess of 50 percent from July 13, 2011 for PTSD, a cognitive disorder, and TBI, and remanded the remaining claims of entitlement to service connection for a left shoulder disability, a right shoulder disability, tinnitus, allergic rhinitis, headaches, and entitlement to a TDIU for additional development.  

The Veteran then appealed the Board's July 2015 decision to Court of Appeals for Veterans Claims (CAVC).  Pursuant to a Joint Motion, the CAVC issued an August 2016 Order to vacate the July 2015 denial of service connection for right ear hearing loss and a higher initial rating for PTSD, a cognitive disorder, and TBI , prior to and after July 13, 2011 and remanded the claims to the Board for readjudication.  See August 2016, Order granting Joint Motion for Partial Remand. 

Regarding the issues remanded by the Board in July 2015, the record reflects that while some development has been completed, the Agency of Original Jurisdiction (AOJ) has not recertified the claims to the Board and the issues remains in remand status.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Right ear hearing loss

As noted in the August 2016 Joint Motion for Partial Remand, the February 2011 VA examination does not address whether the Veteran's right ear hearing loss could be related to the Veteran's first period of military service.  The Board notes that a July 2016 VA audio examination also reflects a finding that the Veteran's hearing loss preexisted his service, and thus does not appear to accurately take into account the Veteran's first period of active duty.  Therefore, the Board finds that a remand is warranted to obtain an adequate opinion regarding the etiology of the Veteran's right ear hearing loss in consideration of the Veteran's complete service history.

PTSD, cognitive disorder, and TBI

According to the Appellant Brief, the Veteran's representative contends that the February 2013 TBI examiner failed to opine on the amount of memory loss or occupational impairment suffered by the Veteran.  He further noted that the examiner failed to identify the sequelae of the TBI other than a mental disorder, although he conceded that the TBI impacted his memory and the Veteran had difficulty processing.  The Veteran's representative also stated that the February 2013 psychiatric examiner failed to note that the Veteran had been diagnosed with dysthymic disorder and failed to make a diagnosis regarding memory loss.  In light of the 2013 VA TBI and psychiatric examination deficiencies, a remand is warranted to identify the severity of the symptomatology associated with the Veteran's PTSD, cognitive disorder, and TBI.

The Board notes that residuals of TBI are evaluated under 38 C.F.R. § 4.124a, DC 8045.  Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain and is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, the provisions of DC 8045 state that emotional and behavior dysfunction are to be evaluated under 38 C.F.R. § 4.130 when, as in this case, there is a diagnosis of a mental disorder.  In light of the discrepancy regarding memory loss, and whether it is attributable to the Veteran's TBI and/or PTSD, a remand for a new examination is required.  The Board notes that many of the symptoms associated with the Veteran's PTSD, cognitive disorder, NOS, and TBI may overlap, however VA must attempt to discern the effects of each disability.

Prior to obtaining a VA addendum opinion, any outstanding, pertinent treatment records should also be obtained.  As the Veteran is regularly treated at VA, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in September 2013.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records dated since September 2013.

2.  Then return the Veteran's claim file to the April 2011 VA examiner.  If the examiner is unavailable, the claim file must be provided to an examiner who is qualified to give an opinion on the Veteran's heart disability, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must opine on whether the Veteran's current right ear hearing loss at least as likely as not (50 percent or greater possibility) began during active service; or, is related to any incident of service; or began within one year after discharge from active service. 

3.  Then schedule the Veteran for an appropriate examination(s) to determine the severity of his service connected PTSD, cognitive disorder, and TBI.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the symptomatology attributable to the Veteran's service-connected PTSD, cognitive disorder, and TBI.  The VA examiner should expressly state, to the extent possible, which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD, cognitive disorder, and/or TBI.  Also, identify whether the Veteran has residuals of TBI that are separate from his service-connected PTSD and cognitive disorder.  

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




